DETAILED ACTION
In application filed on 11/08/2018, Claims 1-8 and 11 are pending. Claims 1-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2018 and 04/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of Claims 8-13 are in the reply filed on 02/23/2021 is acknowledged. 
Applicant's election with traverse of Group II, Claims 8-13, in the reply filed on 02/23/2021 is acknowledged.  The traversal is on the ground(s) that the independent claims of all of Groups 1-111, namely claims 1, 8, and 14, are amended to include a special technical feature over Folkers et al. (US 2011/0141191; hereinafter "Folkers"). All claims are now limited to vibration of a dispense head based on a user­indication of the type of fluid dispensed. Folkers describes an identification circuit that generates a signal that indicates a cartridge type and/or ink type when the cartridge 10 is mounted in the pocket 26 (Folkers at [0051] and [0052]). Folkers is silent as to a user-provided indication of fluid type. The amended claims thus provide a special technical feature over Folkers, specifically vibration of a dispense head based on a user-indication of the type of fluid dispensed, and therefore the claims have unity.
This is not found persuasive because: Groups I, II and Ill lack unity of invention because even though the inventions of these groups require the technical features of the fluid dispensing device of Claim 8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Folkers et al.[ US20110141191A1]. See teachings in Folkers according the rejections of Claim 8. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Folkers et al. [US20110141191A1]. 
Regarding Claim 8, Folkers teaches fluid dispensing device comprising:
Please see MPEP 2114(II) for further details; 
the dispense head [Para 0010, ‘printhead’] comprising a supply slot [Para 0010 ‘ink supply’] to receive fluid, This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the ink supply to be fluid communication with the printhead. [Para 0010]. Please see MPEP 2114(II) for further details; 
an ejection mechanism [Para 0010, ‘ink injection chamber’] to eject drops of the fluid [Para 0010, ‘ink drops’] from a chamber through a nozzle, (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting an ink ejection chamber in which ink is stored for ejecting ink drops from the chamber through the nozzle [Para 0010].Please see MPEP 2114(II) for further details; and a microfluidic channel [ Para 0030, ‘fluidic column’] providing fluid communication [  Para 0030, ‘present between’] between the slot [ Para 0030, ‘ink bulk supply’] and the chamber [Para 0030, ‘ejection chamber’]; and, 
a vibration device [ Para 0010, 0030, 0035 ‘transducer’] to vibrate the dispense head [Para 0010, ‘print head’ having nozzles associated with a chamber connected to a nozzle’]  in the receiving station [ Para 0010, 0006, ‘ print head located on carriage’] causing fluid to move from the slot [Para 0010, ‘ink supply’] into the chamber [Para 0010, ‘ink ejection chamber’] through the microfluidic channel [Para 0010, ‘ink fluidic Please see MPEP 2114(II) for further details; 
wherein the vibration device [Para 0035, ‘transducer’] is to vibrate the dispense head [Para 0035, ‘printhead’ ref. 14] according to a parameter [Para 0035, ‘properties of the ink’] determined from a user-provided indication of a type of the fluid [Para 0035, ‘dry time of the ink ( amount of time necessary for the ink to dry at the nozzle), the ink viscosity and the sound velocity (speed at which sound may travel through an ink medium)’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the transducer to contact the pocket 26, or cartridge 10, relative to the printhead 14 and nozzles 22, using the frequency or range of frequencies or amplitude or range of amplitudes necessary to oscillate or vibrate the ink in the fluidic column and at the nozzles, which may vary among cartridge types. Please see MPEP 2114(II) for further details.

Regarding Claim 9, Folkers teaches a device as in claim 8, wherein the ejection mechanism [Para 0003-0004, 0008, ‘ejection chamber’] is selected from the group consisting of a thermal resistor [Para 0003, 0009, 0027, 0029 ‘resistive heater’] and a piezoelectric membrane [Para 0004,0008, 0032-0033, 0038, ‘piezoelectric transducers have membranes’]. 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Folkers et al. [US20110141191A1] in view of Cowan et al. [US20160195524A1].

Folkers teaches vibration device [Para 0010, 0030, 0035 ‘transducer’]. 
Folkers does not teach “vibration device is selected from the group consisting of an eccentric rotating mass vibration motor and a linear resonant actuator”
Cowan teaches vibration device [Para 0057, 0191, ‘eccentric motor’] is selected from the group consisting of an eccentric rotating mass vibration motor [Para 0057, 0191 ‘eccentric motor’] and a linear resonant actuator”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Folkers to incorporate a vibration device is selected from the group consisting of an eccentric rotating mass vibration motor and a linear resonant actuator, as taught by Cowan, to provide an eccentric motor, to facilitate the dissolution and/or subsequent mixing of the reagent with a fluid in the chamber by mechanical agitation, such as vibrating [ Cowan, Para 0057]. Doing so allows for the capability of transmitting vibration to the cassette when actuated.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Folkers et al. [US20110141191A1] in view of Govyadinov et al. [US20100265287A1].
Regarding Claim 12, Folkers teaches a device as in claim 11, further comprising:
a plurality of wells disposed on a well plate to receive fluid drops ejected from the dispense head [Para 0010, ‘print head’ having nozzles associated with a chamber connected to a nozzle’] ; and,

Folkers does not explicitly teach Claim 12 limitations. 
Govyadinov teaches a plurality of wells [Para 0001] disposed on a well plate [Para 0001] to receive fluid drops [Para 0001, ‘liquid’] ejected from the dispense head [Para 0001 ‘printhead’]; this limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the small sampling reservoirs, called "wells", in a well plate to receive a dispensed predestined volume of liquid from an inkjet drop ejector (‘printhead’) [Para 0001]. Please see MPEP 2114(II) for further details; and,
a well plate transport assembly [ Para 0012,0013 ‘receiver carriage carrying liquid receiver (14) ’; Fig. 1 ref. 22] to position the well plate [Para 0010, 0014, Fig. 1, ref. 14 ] with respect to the dispense head [ Para 0014, Fig.1 refs. 28a-c.] during ejection of fluid drops from the dispense head [ Para 0013, 0014; for selectively dispensing liquids into individual wells in well plates 14 at the direction of controller 20 (FIG. 1)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Folkers to incorporate “a plurality of wells disposed on a well plate to receive fluid drops ejected from the dispense head; and, a well plate transport assembly to position the well plate with respect to the dispense head  during ejection of fluid drops from the dispense head” as taught by Govyadinov to receive the dispensed predetermined volume of liquid into small 

Regarding Claim 13, Folkers teaches a device as in claim 12, further comprising a controller [Para 0052, ‘controller ref. 29] to determine, based on the type [Para 0052 ‘signal indicative of the cartridge type and/or ink type’] of dispense head (‘dispense head’) [Abstract, ‘printhead (dispense head) of the inkjet cartridge’]:
a vibration protocol with which to control the vibration device [ Para 0052, ‘transducer’] to vibrate the dispense head [Abstract, ‘printhead (dispense head) of the inkjet cartridge’] prior [ ‘during printing inactivity’] to the ejection of fluid drops [ Para 0052; ‘the controller 29 is configured access the database 32 to select a frequency or range of frequencies associated, one or more time duration for activation, with the cartridge to control the activation of the transducer 25 to maintain or recover nozzle function of the cartridge 10 during periods of printing inactivity’] ; and,
a dispense protocol with which to control the dispense head [Abstract, ‘printhead (dispense head) of the inkjet cartridge’] and the well plate transport assembly during the ejection of fluid drops [ Para 0052; ‘the controller 29 is configured access the database 32 to select a frequency or range of frequencies associated, one or more time duration 

Folkers does not teach “to control the well plate transport assembly during the ejection of fluid drops”. 
Govyadinov teaches “to control the well plate transport assembly [Para 0012, ‘receiver carriage 22’] during the ejection of fluid drops [Para 0014, ‘At the direction of controller 20 (FIG. 1), ejector carriage 24 moves along rails 40 in an X direction to position ejectors 28a-28c with respect to well plates 14 and receiver carriage 22 moves along a track 42 in a Y direction to position well plates 14 with respect to ejectors 28a-28c. In the embodiment shown in FIG. 2, a single drop detector 12 provides information to controller 20 regarding drops ejected from all three ejectors 28a-28c]” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Folkers to incorporate “the control of the well plate transport assembly during the ejection of fluid drops” as taught by Govyadinov to allow for the receiver carriage 22 to move along a track 42 in a Y direction to position well plates 14 with respect to ejectors 28a-28c included in the ejector assembly 26 carried by ejector carriage 24, while the a single drop detector 12 provides information to controller 20 regarding drops ejected from all three ejectors 28a-28c.  [Govyadinov 0014]. Doing so allows for the Controller 20 to generally control the processing, programming and memory for controlling the functions of the operational .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. [US20170203567A1]: teaches an inkjet head that has multiple nozzles and that evenly supplies cells to the nozzles while suppressing sedimentation of the cells.
Tokuda et al. [US20060100311A1]: teaches an aqueous ink which is suitable for recording methods and a recording apparatus making u se of an ink-jet method, i.e., ink-jet recording methods (image forming methods or recording methods), and to an ink-jet recording methods, an ink cartridge, a recoding unit, an ink-jet recording apparatus and an image forming method which make use of the aqueous ink.
Augstein et al. [US20160216289A1]: teaches a method of performing a measurement of an analyte in a sample using an automatic analyzer is provided. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797